DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 6, 7, 15 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the dialysis system as disclosed in independent claims 1 and 15 comprising the specific limitations including:
a front contacting surface of the pump to contact the cassette to cause dialysate to be transferred from the dialysate source to the patient, the sensor being positioned on the front contacting surface of the pump arranged and configured to detect a presence of fluid on one of an outer surface of the cassette or the front contacting surface of the pump (claim 1), and
the pump including a front contacting surface configured to contact a cassette positioned with cavity of the housing, the cassette being in fluid communication with the patient and the dialysate source, the capacitive sensor disposed within the front contacting surface of the pump, or on the front contacting surface of the pump, or a combination thereof, wherein a leak is detectable in response to fluid contacting the capacitive sensor (claim 15).
As all remaining claims ultimately depend from claim 1 or 15, they are deemed allowable for the same reason due to their dependency thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK A SHABMAN/Examiner, Art Unit 2861          

/PAUL M. WEST/Primary Examiner, Art Unit 2861